Case 1:13-cv-07773-NLH-AMD Document 136 Filed 08/10/20 Page 1 of 7 PageID: 1186



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY




     ESTATE OF JAMES A. RUSSICK,           1:13-cv-07773-NLH-AMD
     GAIL RUSSICK, EXECUTRIX, GAIL
     RUSSICK, INDIVIDUALLY,                OPINION

                    Plaintiffs,

           v.

     TOM KOENIG and ANNA MARIE
     KOENIG, JOINTLY, SEVERALLY
     AND IN THE ALTERNATIVE,

                    Defendants.

     TOM KOENIG,
                    Cross-Claim
                    Plaintiff,

           v.

     ANNA MARIE KOENIG,

                     Cross-Claim
                     Defendant.


 APPEARANCES:

 RICHARD T FAUNTLEROY
 RICHARD T. FAUNTLEROY, P.C.
 1525 SOUTH MAIN ST.
 PLEASANTVILLE, NJ 08232

       On behalf of Plaintiffs

 TOM KOENIG
 11808 KINGSTON PIKE
 SUITE 190
 KNOXVILLE, TN 37934

       Defendant/Cross-Claim Plaintiff appearing pro se
Case 1:13-cv-07773-NLH-AMD Document 136 Filed 08/10/20 Page 2 of 7 PageID: 1187




 HILLMAN, District Judge

        This case 1 concerns $188,000.00 obtained by Defendants Tom

 Koenig and Anna Marie Koenig, as husband and wife, from Anne

 Marie Koenig’s parents in New Jersey in order to build their

 home in Tennessee.     After Anna Marie Koenig’s father passed

 away, her mother, Gail Russick, as executrix of James Russick’s

 estate, filed suit against the Koenigs to recover the balance of

 what she considered to be a loan, which was financed by a home

 equity loan on the Russick’s New Jersey home.

        On February 9, 2019, Plaintiffs’ claims against Tom Koenig

 were settled, and on February 25, 2019, a judgment was entered

 against Tom Koenig in the amount of $188,000.          On March 29,

 2020, Plaintiffs filed a satisfaction of judgment confirming

 that Tom Koenig had paid the full amount of the settlement.

        Previously, on February 19, 2016, Tom Koenig had filed a

 cross-claim against Anna Marie Koenig for

 indemnification/contribution (Docket No. 29), 2 which he


 1 This Court has jurisdiction over this matter pursuant to 28
 U.S.C. § 1332 because there is complete diversity of citizenship
 between the parties and the amount in controversy exceeds
 $75,000. Plaintiffs, Gail Russick and her late husband James
 Russick, are citizens of New Jersey, see 28 U.S.C. § 1332(c)(2)
 (the legal representative of the estate of a decedent is deemed
 to be a citizen of the same state as the decedent), and
 Defendants Anna Marie Koenig and Tom Koenig are citizens of
 Tennessee.

 2   In his current motion for default judgment filed on January 14,
                                       2
Case 1:13-cv-07773-NLH-AMD Document 136 Filed 08/10/20 Page 3 of 7 PageID: 1188



 reasserted on December 9, 2016 in response to Plaintiffs’

 amended complaint (Docket No. 51).         In his cross-claim against

 Anna Marie Koenig, Tom Koenig seeks contribution/indemnification

 on Plaintiffs’ claims against them for breach of contract,

 promissory estoppel, unjust enrichment, and fraud in the entire

 amount of the settlement he entered into with Plaintiffs, along

 with the attorney’s fees and costs he has incurred while

 defending himself in this action.         Anna Marie Koenig never

 entered an appearance in the action, 3 and on June 27, 2016, Tom

 Koenig, who is appearing pro se, filed a request that the Clerk

 enter default against Anna Marie Koenig, which the Clerk did

 that same day.

       Before the Court is Tom Koenig’s second motion for default

 judgment 4 in the amount of $273,947.67, which consists of the



 2020, Tom Koenig relates, “Ms. Koenig and I are separated and
 have not lived together since April 2014. We have not divorced
 because of my religious beliefs.” (Docket No. 130-1.)

 3 Plaintiffs have never pursued their claims against Anna Marie
 Koenig. Anna Marie Koenig’s only participation in the matter
 was her deposition, which, after she failed to appear at two
 depositions, was finally taken on January 31, 2017.

 4 A request for default judgment is governed by Fed. R. Civ. P.
 55 and is a two-step process. First, when a defendant has
 failed to plead or otherwise respond, a plaintiff must request
 the entry of default by the Clerk of the Court. Fed. R. Civ. P.
 55(a). Second, after the Clerk has entered the party’s default,
 a plaintiff may then obtain a judgment by default by either (1)
 asking the Clerk to enter judgment, if the judgment is a sum
 certain, or (2) applying to the Court, Fed. R. Civ. P. 55(b);
 Nationwide Mut. Ins. Co. v. Starlight Ballroom Dance Club, 175
                                       3
Case 1:13-cv-07773-NLH-AMD Document 136 Filed 08/10/20 Page 4 of 7 PageID: 1189



 $188,000 judgment plus legal fees and costs, on his cross-claim

 for indemnification/contribution against Anna Marie Koenig.

 (Docket No. 130.)

       On October 10, 2019, the Court denied Tom Koenig’s first

 motion for default judgment because (1) he did not articulate

 any facts that supported his legal conclusion that Anna Marie

 Koenig is wholly liable for that settlement amount, such that he

 was entitled to judgment in his favor on his

 indemnification/contribution cross-claim against Anna Marie

 Koenig; and (2) Tom Koenig failed to provide documentation to

 quantify the costs he has incurred, for which he seeks to hold

 Anna Marie Koenig responsible.       (Docket No. 129 at 4-5.)       The

 Court afforded 90 days to Tom Koenig to refile his motion.

       Tom Koenig timely filed his second motion for default

 judgment, in which he contends:

       I had never requested a loan from Plaintiffs, that any
       request for money had come from Ms. Koenig (the Russick's
       daughter), that the checks from the Russicks totaling
       $188,000 were sent to Ms. Koenig only, that I did not make
       any payments to the Russicks, and that the payments were
       made by Ms. Koenig. Subsequently, I obtained copies of all
       checks showing that I did not write checks to the Russicks.
       In summary, the debt to Plaintiffs (whether a gift or a
       loan) was incurred by Ms. Koenig without my participation
       or involvement.

 (Docket No. 130-1 at 2.)




 F. App’x 519, 521, n.1 (3d Cir. 2006).
                                       4
Case 1:13-cv-07773-NLH-AMD Document 136 Filed 08/10/20 Page 5 of 7 PageID: 1190



        Even accepting these contentions as true, 5 Tom Koenig has

 failed to connect them with the elements of his

 indemnification/contribution cross-claim against Anna Marie

 Koenig, which law was set forth in the Court’s Memorandum

 Opinion and Order denying Tom Koenig’s first motion for default

 judgment.    (See Docket No. 129 at 5-7, citing caselaw.)          Tom

 Koenig has also failed to address the effect of his current

 marital status on his cross-claim against his spouse, 6 as noted

 by this Court in two previous Opinions.         (See Docket No. 82 at

 11 n.5; Docket No. 24 at 6 n.4, explaining that Plaintiffs sued

 the Koenigs jointly and severally, and whether Tom Koenig would

 ultimately be responsible for the loan if judgment is entered in

 Plaintiffs’ favor against him would need to be determined in a

 family court proceeding, citing Alford v. Alford, 120 S.W.3d

 810, 813 (Tenn. 2003) (holding that “marital debts” are all




 5 “Although the Court should accept as true the well-pleaded
 factual allegations of the Complaint, the Court need not accept
 the moving party’s legal conclusions or allegations relating to
 the amount of damages. Consequently, before granting a default
 judgment, the Court must first ascertain whether the
 unchallenged facts constitute a legitimate cause of action,
 since a party in default does not admit mere conclusions of
 law.” Chanel, Inc. v. Gordashevsky, 558 F. Supp. 2d 532, 535–36
 (D.N.J. 2008) (citing Comdyne I, Inc. v. Corbin, 908 F.2d 1142,
 1149 (3d Cir. 1990); Directv, Inc. v. Asher, No. 03–1969, 2006
 WL 680533, at *1 (D.N.J. Mar. 14, 2006) (citing Charles A.
 Wright, Arthur R. Miller & Mary Kay Kane, 10A Federal Practice
 and Procedure § 2688, at 58–59, 63 (3d ed. 1998)).

 6   See, infra, note 2.
                                       5
Case 1:13-cv-07773-NLH-AMD Document 136 Filed 08/10/20 Page 6 of 7 PageID: 1191



 debts incurred by either or both spouses during the course of

 the marriage up to the date of the final divorce hearing, and

 guidelines in the equitable distribution of marital debt insure

 the fairest possible allocation of debt, and protect the spouse

 who did not incur the debt from bearing responsibility for debts

 that are the result of personal excesses of the other spouse)).

       Finally, Tom Koenig has again failed to provide

 documentation to quantify the costs he has incurred, for which

 he seeks to hold Anna Marie Koenig responsible, and Tom Koenig

 has failed to articulate how he is entitled to attorney’s fees.

 See, e.g., Torus U.S. Services, Inc. v. Hybrid Insurance Agency,

 LLC, 2015 WL 6445788, at *6 (D.N.J. 2015) (denying the

 plaintiffs’ request for damages because they failed to submit

 “any underlying documentation regarding their calculation of

 outstanding premiums or any documents regarding other sources of

 damages (e.g., interest, costs, attorneys’ fees)”); Sun National

 Bank v. Seaford Specialty Surgery Center, LLC, 2016 WL 6154894,

 at *5 (D.N.J. 2016) (citing Rode v. Dellarciprete, 892 F.2d

 1177, 1183 (3d Cir. 1990)) (in a motion for default judgment,

 denying the plaintiff’s request for attorney’s fees, explaining,

 “Plaintiff also seeks $46,255.00 attorney’s fees and $6,187.00

 in costs against Defendants.       The burden of proving that a

 request for attorney’s fees is reasonable rests on the party

 seeking the fees.     To satisfy this burden, the petitioner must

                                       6
Case 1:13-cv-07773-NLH-AMD Document 136 Filed 08/10/20 Page 7 of 7 PageID: 1192



 ‘submit evidence supporting the hours worked and rates claimed.

 In this case, Plaintiff has not submitted any documentation

 supporting these figures.”); Oster v. Angel's Const. Swimming

 Pool Renovation, LLC, 2012 WL 3060931, at *1 (D.N.J. 2012)

 (denying the plaintiff’s motion for entry of default judgment in

 part because the amount of damages could not be determined on

 the record presently before the court, as no proofs of damages

 had been submitted, and further finding, “[w]hile Plaintiff

 submitted an affidavit which demonstrated the amount of his

 legal costs, Plaintiff has not submitted anything which

 persuades this Court that he is entitled to such a fee award.

 The well-pleaded facts in the Complaint do not establish an

 entitlement to attorney’s fees.”).

       Consequently, the Court will deny without prejudice Tom

 Koenig’s second motion for default judgment.          Tom Koenig will be

 afforded one final opportunity to renew a motion for default

 judgment if he can do so consistent with this Opinion and Order

 within 30 days.     If the motion is not renewed within 30 days the

 Court will issue an Order to Show Cause as to why Tom Koenig’s

 cross-claim should not be dismissed.        An appropriate Order will

 be entered.



 Date: August 10, 2020                       s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.


                                       7
